Citation Nr: 0019087	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1975 and from November 1990 to February 1992.  

This appeal arose from an October 1998 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA), Regional Office (RO), which found that no new and 
material evidence had been submitted to reopen the claim for 
service connection for cervical strain.  


FINDINGS OF FACT

1.  The RO denied service connection for cervical strain in 
August 1996 and the veteran filed a timely notice of 
disagreement.  The RO issued a Statement of the Case (SOC) in 
October 1996, however the veteran did not file a substantive 
appeal.  The decision became final.

2.  The RO refused to reopen the veteran's claim for 
entitlement to service connection for cervical strain October 
1998.  


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for cervical strain in 1996 is not new and 
material, so that the claim is not reopened, and the August 
1996 decision of the RO is final.  38 U.S.C.A. §§ 1131, 
5107(a), 7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a substantive appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction, the RO, mails the SOC to the appellant 
or within the remainder of the one year period from the date 
of mailing the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(b) (1999).  If new 
and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A.§ 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Derwinski, 9 Vet. App. 
273 (1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1996, will be briefly 
summarized.  The service medical records showed the veteran 
had been involved in an automobile accident in June 1991 and 
complained of tight muscles in the left neck.  Mild 
tenderness was noted in the left trapezius.  VA outpatient 
treatment records, dated May 1994 to June 1996, show that the 
veteran was seen for chronic cervical strain, neck pain and 
left shoulder pain.  The diagnoses were cervical sprain, 
muscle strain and cervical strain.  The VA examined the 
veteran in February 1996.  X-rays showed mild degenerative 
changes in the left shoulder.  The diagnoses were chronic 
muscle spasm of the left trapezius muscle, probable mild 
tendonitis of the left shoulder and degenerative joint 
disease of the shoulder.  

The evidence submitted since the August 1996 denial included: 
a VA examination, report dated June 1994; VA outpatient 
treatment records dated August 1995 to May 1999; and the 
veteran's March 1999 Substantive Appeal.  On the June 1994 VA 
examination report the veteran's musculo-skeletal system was 
without disease or injuries.  VA outpatient treatment records 
dated August 1995 to May 1999 showed that the he was seen for 
complaints of chronic neck pain and shoulder pain.  The 
diagnoses included degenerative disk disease of the cervical 
spine, degenerative joint disease at C5-6 level, neck pain 
with left upper extremity weakness, degenerative joint 
disease at C7 with radiculopathy and pain disorder associated 
with both psychological and physical factors.  The April 1997 
X-ray impression was probable disk degeneration at C5-6 and 
C6-7.  The September 1997 neurology report showed a normal 
study.  There was no evidence of radiculopathy, neuropathy or 
plexopathy.  The July 1998 neurology report revealed evidence 
of left C7 radiculopathy.  There was no evidence of right 
upper extremity radiculopathy.  

The veteran, in his March 1999, Substantive Appeal recounted 
the details of his June 1991 motor vehicle accident.  He 
wrote that following the accident he was seen at Bayne-Jones 
Army Hospital at Fort Polk, Louisiana.  The veteran indicated 
that X-rays were taken and that the examining physician 
diagnosed a pulled neck muscle.  He maintained that the X-
rays looked good, that the pain was always there and that he 
treated himself with ice and heat.  The veteran wrote that 
the following week he volunteered to go to Saudi Arabia for 
eight months and that he took aspirin for the continued pain 
in his neck and left shoulder.  

After a careful review of the evidence of record, it is found 
that the additional evidence, which the veteran has 
submitted, is not "new and material."  Accordingly, his claim 
is not reopened and the August 1996 decision of the RO 
remains final.  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence previously 
submitted in this case did not show that the veteran's 
cervical strain was incurred in or aggravated by his service.  
The evidence presented since the last disallowance provides 
the diagnoses of degenerative disk disease of the cervical 
spine, degenerative joint disease at C5-6 level, neck pain 
with left upper extremity weakness, degenerative joint 
disease at C7 with radiculopathy and pain disorder associated 
with both psychological and physical factors.  However, the 
evidence submitted subsequent to the August 1996 RO denial 
does not show that the veteran's cervical strain was incurred 
in or aggravated by his service.  Although some of the 
evidence submitted subsequent to the August 1996 RO denial 
was not previously submitted and is concerning disabilities 
related to the cervical spine it is cumulative and redundant.  
This evidence does not bear directly or substantially upon 
the specific matters under consideration and by itself or in 
conjunction with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for cervical strain, the 
benefit sought on appeal must be denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

